Citation Nr: 1042723	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-10 033	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased rating for a degenerative joint 
disease of the thoracolumbar spine rated 0 percent prior to May 
15, 2008, and as 20 percent since May 15, 2008.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Veteran testified at a hearing before the Board in September 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

The the issue of entitlement to service connection for a right 
knee disability being referred has been raised by the record, but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


REMAND

A review of the claims file reveals that a remand is necessary 
for the issues on appeal.

Associated with the claims file are VA outpatient treatment 
reports dated through February 2010.  The Veteran testified that 
he obtained treatment for his thoracolumbar spine disability the 
month prior to his September 2010 hearing.  Because there may be 
outstanding VA medical records that contain information pertinent 
to the Veteran's claim, an attempt to obtain such records should 
be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Veteran was last afforded a VA examination to assess his 
thoracolumbar spine disability in December 2009.  At his 
September 2010, the Veteran testified that his disability had 
worsened since his last VA examination.  The Veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

With respect to the Veteran's claim for service connection for a 
left knee disability, the Board observes that the Veteran 
testified that this disability resulted from his back disability.  
While there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 
545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The 
record shows a diagnosis of osteoarthritis of the knees.  The 
Board is of the opinion that a VA examination would be useful in 
ascertaining whether there is an etiological relationship between 
arthritis of the left knee and the Veteran's service-connected 
degenerative joint disease of the thoracolumbar spine or his 
military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment reports dated 
after February 2010.  

2.  Schedule the Veteran for an examination 
to determine the current severity of his 
thoracolumbar spine disability, to include 
orthopedic and neurological findings.  The 
examiner should review the claims file and 
note that review in the report.  Any 
indicated studies should be performed.  The 
examination report must provide a complete 
rationale for all opinions.  The examiner 
is requested provide the following 
information:

(a)  Identify and describe in detail 
all residuals attributable to the 
Veteran's service-connected 
thoracolumbar spine disability.

(b)  Report range of motion 
measurements for the thoracolumbar 
spine in degrees.

(c)  Note any pain, weakened movement, 
excess movement, excess fatigability, 
or incoordination on movement.  
Describe whether pain significantly 
limits functional ability during 
flare-ups or when the lumbar spine is 
used repeatedly.  If there is no pain, 
limitation of motion, or other 
limitation of function, that should be 
noted in the report.

(d)  Identify all neurological 
residuals relating to the Veteran's 
thoracolumbar spine disability.  With 
regard to any neurological disability 
resulting from the service-connected 
thoracolumbar spine disability, the 
specific nerve affected should be 
specified, and the degree of 
paralysis.  To the extent the Veteran 
has more than one cause for 
neurological symptoms, the examiner 
should, if possible, identify which 
symptoms are residuals of the spine 
disability, and which are the result 
of some other causation.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his left knee arthritis.  Any indicated 
tests should be accomplished.  A complete 
rationale for any opinion expressed must be 
provided. The examiner should review the 
claims file and note that review in the 
report.  The examiner is requested provide 
the following information:

(a)  Obtain a detailed history of the 
Veteran's symptoms, review the record, 
and provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
the Veteran's any left knee disability 
is related to his military service.

(b)  Is it at least as likely as not 
(50 percent or greater probability) 
that any left knee disability was 
caused by or permanently worsened by a 
thoracolumbar spine disability?

4.  Then, readjudicate the claims, to 
specifically include consideration of 
secondary service connection for arthritis 
of the left knee, claimed as the result of 
degenerative joint disease of the 
thoracolumbar spine.  If any benefit 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


